                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN
                                 MILWAUKEE DIVISION


IN RE REV GROUP, INC. SECURITIES              Lead Case No. 2:18-cv-1268-LA
LITIGATION




   NOTICE OF LEAD PLAINTIFF’S RULE 23(e)(1) MOTION FOR PRELIMINARY
             APPROVAL OF THE CLASS ACTION SETTLEMENT




00621248;V1   00620557;V2
         Case 2:18-cv-01268-LA Filed 05/19/21 Page 1 of 3 Document 118
       TO:     ALL PARTIES AND THEIR COUNSEL OF RECORD

       PLEASE TAKE NOTICE that Lead Plaintiff Houston Municipal Employees Pension

System (“HMEPS”) hereby moves this Court pursuant to Rule 23 of the Federal Rules of Civil

Procedure to grant the proposed Preliminary Approval Order: (i) preliminarily approving the

Settlement; (ii) holding that the manner and forms of notice satisfy due process and provide the

best notice practicable under the circumstances, and ordering that Notice be provided to the

Classes; (iii) setting a date and time for the Settlement Fairness Hearing not fewer than 90 days

from entry of the Preliminary Approval Order; (iv) appointing JND Class Action

Administration as Claims Administrator; (v) preliminarily certifying the Classes; and (vi)

granting such other and further relief as may be required..

       This Motion is supported by the accompanying Memorandum of Law, the concurrently

filed Declaration of Michael S. Bigin, and the pleadings and other filings in this action.

Dated: May 19, 2021                           ADEMI LLP

                                              /s/ John D. Blythin

                                              Shpetim Ademi (SBN 1026973)
                                              John D. Blythin (SBN 1046105)
                                              3620 East Layton Avenue
                                              Cudahy, WI 53110
                                              (414) 482-8000
                                              (414) 482-8001 (fax)
                                              sademi@ademilaw.com
                                              jblythin@ademilaw.com

                                              Liaison Counsel for Lead Plaintiff Houston
                                              Municipal Employees Pension System and the
                                              Proposed Classes

                                              BERNSTEIN LIEBHARD LLP
                                              STANLEY D. BERNSTEIN
                                              MICHAEL S. BIGIN
                                              JOSEPH R. SEIDMAN, JR.
                                              l0 East 40th Street



00621248;V1
          Case 2:18-cv-01268-LA Filed 05/19/21 Page 2 of 3 Document 118
                                    New York, NY 10016
                                    Telephone: (212) 779-1414
                                    Facsimile: (212) 779-3218
                                    bernstein@bernlieb.com
                                    bigin@bernlieb.com
                                    seidman@bernlieb.com

                                    Counsel for Houston Municipal Employees Pension
                                    System and Lead Counsel for the Proposed Classes

                                    ROBBINS GELLER RUDMAN & DOWD LLP
                                    SAMUEL H. RUDMAN
                                    58 South Service Road, Suite 200
                                    Melville, NY 11747
                                    Telephone: (631) 367-7100
                                    Facsimile: (631) 367-1173
                                    SRudman@rgrdlaw.com

                                    BRIAN E. COCHRAN
                                    200 South Wacker Drive, 31st Floor
                                    Chicago, IL 60606
                                    Telephone: (312) 674-4674
                                    Facsimile: (312) 674-4676
                                    BCochran@rgrdlaw.com

                                    MALLERY & ZIMMERMAN S.C.
                                    K. SCOTT WAGNER
                                    731 North Jackson Street, Suite 900
                                    Milwaukee, WI 53202
                                    Telephone: 414/271-2424
                                    Facsimile: 414/271-8678
                                    swagner@mzmilw.com

                                    Liaison Counsel for State Class Counsel

                                    JOHNSON FISTEL, LLP
                                    MICHAEL I. FISTEL, JR.
                                    40 Powder Springs Street
                                    Marietta, GA 30064
                                    Telephone: 470/632-6000
                                    770/200-3101 (fax)
                                    michaelf@johnsonfistel.com

                                    Counsel for Gabriel Yandoli and Bucks County
                                    Employees Retirement System



00621248;V1                         2

         Case 2:18-cv-01268-LA Filed 05/19/21 Page 3 of 3 Document 118
